Citation Nr: 0618586	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (with residual hypertension and poor circulation), 
claimed as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for prostate cancer, 
also claimed as due to herbicide exposure in Vietnam.

3.  Entitlement to restoration of a 20 percent rating for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a May 2002 decision, the RO decreased the rating 
for the veteran's service-connected duodenal ulcer disease 
from 20 percent (the rating in effect since March 17, 1993) 
to 10 percent (effective August 1, 2002).  And in a July 2002 
decision, the RO denied his claims for service connection for 
type II diabetes mellitus and prostate cancer, both allegedly 
due to herbicide exposure in Vietnam.  As well, the RO denied 
his claims for service connection for hypertension and poor 
circulation, allegedly secondary to the diabetes mellitus.  
He perfected an appeal to the Board in response to both of 
those decisions.

Records show the veteran believes his hypertension and poor 
circulation are complications of his type II diabetes 
mellitus, i.e., that he is entitled to secondary service 
connection for these conditions.  He has not argued that 
either condition should be service connected on a direct 
basis.  Thus, although the Board listed these issues 
separately when remanding this case in April 2004, in the 
interest of judicial economy they are being combined into a 
single, collective issue in this decision.  In any event, the 
claims for hypertension and poor circulation are entirely 
dependent on the veteran first establishing his entitlement 
to service connection for the type II diabetes mellitus.  So 
irrespective of whether these issues are listed separately or 
combined as one, compensation for hypertension and poor 
circulation is not possible unless service connection is 
granted for the diabetes mellitus.

In October 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge of the 
Board.  The transcript of that proceeding is on file for 
consideration.

Issue not on appeal

In a March 2006 Written Brief Presentation, the veteran's 
representative raised the additional issue of entitlement to 
an increased rating for post-traumatic stress disorder 
(PTSD).  This additional claim has not been adjudicated by 
the RO, much less denied and timely appealed to the Board.  
So it is referred to the RO for appropriate development and 
consideration.  The Board does not presently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The appellant, a Vietnam era veteran, served on a ship 
that, at times, was located in the waters offshore of the 
coast of the Republic of Vietnam; but his service in that 
capacity did not involve any actual duty or visitation on 
shore, in country, within the Republic of Vietnam.

2.  Type II diabetes mellitus was not initially diagnosed 
until many years after the veteran's military service ended, 
and the medical evidence of record does not indicate this 
disease is etiologically related to his military service, 
including his claimed herbicide exposure.

3.  Prostate cancer also was not initially diagnosed until 
many years after service, and there is no medical evidence on 
file indicating this disease is etiologically related to the 
veteran's military service, including his claimed herbicide 
exposure.

4.  In September 1971, the RO granted service connection for 
duodenal ulcer disease and assigned a 10 percent rating.  In 
August 1994, the RO increased the disability rating to 20 
percent effective March 17, 1993. 

5.  Following a September 2001 VA examination, in February 
2002, the RO proposed to reduce the rating for the service-
connected duodenal ulcer disease from 20 percent to 10 
percent.  In May 2002, the RO implemented the reduction, 
effective August 1, 2002.

6.  The September 2001 examination findings, alone, do not 
reflect sustained material improvement in the veteran's 
service-connected duodenal ulcer disease.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus (with residual hypertension and 
poor circulation) was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  Prostate cancer also was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  But the criteria are met for restoration of the 20 
percent rating for duodenal ulcer disease, effective August 
1, 2002,.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.114, Diagnostic 
Code 7305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).

In this case, the veteran was provided VCAA notice in April 
2004, after the initial adjudication of his claims in the May 
and July 2002 rating decisions at issue.  But in Pelegrini 
II, the Court clarified that in these type situations, where 
the veteran did not receive VCAA notice until after the 
initial adjudication of his claims, VA does not have to 
vitiate the initial decisions and start the whole 
adjudicatory process anew, as if the initial decisions were 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  And as alluded to, in Mayfield the 
Court expounded on this and indicated the question of whether 
late, but content-complying, VCAA notice is prejudicial 
depends on the specific facts of the case at hand.

Here, the RO readjudicated the claims and sent the veteran a 
supplemental statement of the case (SSOC) in November 2005, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to the notice.  In August 2005, 
he stated that he had no further evidence to submit.  His 
representative more recently submitted written argument on 
his behalf in March 2006.  So there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This fourth 
"element" of the notice requirement comes from the language 
of § 3.159(b)(1).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

Here, the April 2004 VCAA letter summarized the evidence 
needed to substantiate the claims and VA's duty to assist.  
It also specified the evidence the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical records.  In this way, the VCAA letter 
clearly satisfies the first three "elements" of the notice 
requirement.  In addition, the April 2004 VCAA letter 
requested that he provide VA with any additional evidence or 
information he had pertaining to his claims.  So this request 
satisfied the fourth element of Pelegrini II.

The Board is equally mindful that, on March 3, 2006, during 
the pendency of this appeal, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This includes apprising the veteran that a 
disability rating and effective date will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions about the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot.  And the Board is reinstating the 
prior 20 percent rating for his duodenal ulcer disease, so 
this claim is being granted.  Obviously then, even if there 
has not been VCAA compliance with the Dingess/Hartman 
decision concerning this claim, it is nonprejudicial because 
the veteran is receiving the requested benefit, regardless.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records, VA and private medical 
records and reports of VA examinations.  He has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  He and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  He testified in support of his 
claims in October 2003.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

Entitlement to service connection for type II diabetes 
mellitus (with residual complications of hypertension and 
poor circulation), and for prostate cancer, secondary to 
herbicide exposure in Vietnam.

Because these issues are being resolved in the same manner, 
the Board will discuss them together.  

Pertinent Laws and Regulations

Generally speaking, service connection may be granted for 
disability resulting from an injury or a disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

Certain diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



By law, certain diseases, such as type II diabetes mellitus 
(also known as type 2 diabetes mellitus or adult onset 
diabetes) and prostate cancer, are presumed to be the result 
of exposure to herbicides, such as Agent Orange, in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  Effective January 1, 
2002, a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
era (from January 9, 1962 to May 7, 1975) is presumed to have 
been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  VA's Office of General Counsel (General Counsel) 
states that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in 
Vietnam) requires that an individual must actually have been 
physically present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, VA's General Counsel 
holds that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Moreover, service on 
a deep-water naval vessel in waters off of the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  Id.  VA's General Counsel also 
specifies in this opinion that the term "service in Vietnam" 
does not include the service of a Vietnam era veteran whose 
only contact with Vietnam occurred via the flying of high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.

Therefore, a veteran who, during active military, naval, or 
air service, is determined to have served within the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Although the veteran has argued that his type II diabetes and 
prostate cancer are the result of exposure to herbicides in 
Vietnam, the Board also must consider whether there is any 
other basis for relating these conditions to his military 
service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)

And as for hypertension and poor circulation, it must be 
shown these conditions are proximately due to or the result 
of a service-connected disability - which, again, according 
to the veteran, is his type II diabetes mellitus.  These are 
secondary service connection claims.  See 38 C.F.R. § 
3.310(a) (2005).  Service connection on a secondary basis 
also is permissible if it is shown the hypertension and 
prostate cancer have been chronically aggravated by the type 
II diabetes mellitus, but again, only if the type II diabetes 
mellitus is first service connected.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
type II diabetes mellitus and prostate cancer.

With respect to Hickson element (2), in-service incurrence of 
disease (to include within the one year presumptive period 
after service), the Board has reviewed the service medical 
records and they do not show relevant complaints, treatment 
or diagnosis of any diabetic or prostatic disease.  The post-
service medical evidence does not show any actual diagnosis 
and treatment of diabetes and prostate cancer until 2002, so 
nearly 32 years after the veteran's military service ended.


Therefore, the preponderance of the competent and probative 
evidence of record shows the onset of these conditions did 
not occur during service or, in the case of the diabetes, 
even during the one-year courtesy presumptive period after 
service.

The veteran maintains, nonetheless, that although these 
conditions developed after his military service ended (indeed 
years later), they still should be service connected because 
they were caused by exposure to herbicides in Vietnam.

The veteran's military personnel records show he served in 
the Navy from January 1967 to December 1970.  His military 
occupational specialty (MOS) was "ASM-0000/0000" (acuator 
signal management).  He says he served aboard the USS 
Shangri-La, which traveled to Vietnam, and that during a port 
call in DaNang he spent 2 days and 3 nights ashore securing 
spare parts for an aircraft.  He has alternately contended he 
was in Vietnam sometime between July and August 1969 (see the 
October 2003 hearing transcript, page 6), or in 1970 (see his 
November 2002 statement).  His DD Form 214 confirms he had 
Vietnam service, but does not reflect that he was required to 
be on shore during this portion of his active service.

The RO undertook extensive development to determine whether 
the veteran actually had any service or visitation on shore 
within the Republic of Vietnam during his period of active 
service.  In September 1998, the Center for Unit Records 
Research (CURR) submitted the 1969 command history for the 
USS Shangri-La.  This history revealed the "Light 
Photographic Squadron SIXTY-THREE Detachment 38 (VFP-63 Det 
38)," the veteran's assigned squadron for the period March 
1969 to December 1970, was embarked onboard the USS Shangri-
La during the 1969 Mediterranean Cruise.  The history further 
indicated the Mediterranean Cruise was from January 7 to July 
29, 1969, and that on July 29, 1969, the ship moored at its 
homeport in Mayport, Florida, for a 31/2 month restricted 
availability.  The command history does not indicate the USS 
Shangri-La entered Republic of South Vietnam territorial 
waters during 1969.



In April 2003, CURR submitted the 1970 command history for 
the USS Shangri-La.  The history revealed the vessel entered 
the Republic of South Vietnam territorial waters and stood 
into the harbor of DaNang on June 21, 1970.  Vital needs 
parts for the number 3 elevator were received via helicopter.  
The USS Shangri-La returned to Yankee Stadium, off the coast 
of Vietnam, the same day.  CURR also submitted the August 
1970 deck logs for the USS Shangri-La.  The deck logs do not 
document the veteran going ashore in Vietnam.  CURR stated 
that it was their experience that deck logs do not normally 
list the aircraft types, destinations or names of passengers 
aboard aircraft taking off or landing aboard aircraft 
carriers.  CURR suggested that information regarding the 
veteran's temporary duty assignments in Vietnam may be in his 
official military personnel file.  So in June 2004 the RO 
obtained his military personnel file; however, the documents 
fail to show he served in the country of Vietnam at any time.  
The records show he was assigned to VFP-63 Det 38 aboard the 
USS Shangri-La as a plane captain of the "RF-8G," that he 
was responsible for performing inspections, servicing systems 
and maintaining cleanliness as required, and that he was 
authorized to wear the Vietnam Service Medal with One Bronze 
Star for service with VFP-63 Det 38 aboard the USS Shangri-
La.  

The veteran had exemplary military service, this much is 
certain.  But unfortunately, according to the information 
obtained from CURR, he did not have the requisite qualifying 
service on shore within the Republic of Vietnam for purposes 
of further consideration of his claims for service connection 
in accordance with VA's herbicide exposure presumptive 
provisions.  See 38 U.S.C.A. §§ 101(29)(A), 1116; 38 C.F.R. 
§§ 3.2(f), 3.307, 3.309, 3.313(a); VAOPGCPREC 27-97.  The 
General Counsel's precedent opinion is very clear in its 
direction that veterans with confirmed service offshore of 
the coast of the Republic of Vietnam must still have actual 
proof of their duties or visitation in-country, and in this 
particular instance the evidence of record simply does not 
meet this standard.  While there is sufficient evidence to 
show the veteran was in fact stationed on board the USS 
Shangri-La during the Vietnam era at a time when it was 
positioned in the official waters of the Republic of Vietnam, 
and on a day when it stood in DaNang Harbor, there is still 
no evidence of record confirming that on that specific date, 
he actually disembarked from the ship (or that any other 
servicemen did, for that matter).  And while the evidence 
shows he served as a plane captain, this information is still 
insufficient, in and of itself, to establish that he actually 
disembarked in DaNang to secure airplane parts - as he 
alleges.  Thus, it may not be presumed that he was exposed to 
herbicides during his active military service.  Consequently, 
the Board must deny his claims for presumptive service 
connection for type II diabetes mellitus and prostate cancer 
in relation to such exposure.  Moreover, as there is no 
medical opinion of record purporting to otherwise relate 
these conditions to herbicide exposure in service, these 
claims also must be denied based on direct incurrence in 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

Also, since there is no indication of any complaints, 
symptoms, diagnosis, or treatment of type II diabetes 
mellitus either during service or even within a year after 
discharge, there is no legal basis for service connecting 
this condition under the provisions of 38 U.S.C.A. §§ 1101, 
1112, 1113 and 38 C.F.R. §§ 3.307, 3.309.  It was first 
diagnosed in 2002, several decades after service, well beyond 
the presumptive period.

Since the Board is denying service connection for the type II 
diabetes mellitus, it necessarily follows that secondary 
service connection also must be denied for the residual 
complications of this condition (namely, hypertension and 
poor circulation) because there is no underlying 
precipitating service-connected disability.  See 38 C.F.R. § 
3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims, so the evidence is 
not in relative equipoise, and his claims must be denied.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



3.  Entitlement to restoration of a 20 percent rating for 
duodenal ulcer disease.

Pertinent Laws and Regulations

Where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as that used to establish the 
higher evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344 (2005).

Ratings on account of disease subject to temporary or 
episodic improvement, e.g. duodenal ulcer, will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.  In essence, a rating 
that has effectively existed for five years or more is 
considered stable and may not be reduced on any one 
examination, unless all the evidence of record establishes 
that a claimant's condition has undergone sustained material 
improvement.  38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  


In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 
Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

Analysis

Initially, the Board notes this claim is not a claim for an 
increased evaluation.  Rather, it is a claim for a 
restoration of a benefit.  See Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Likewise, the Board notes that the 
evidence does not indicate, nor does the veteran contend, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board 
will only focus on the propriety of the reduction.  

In a September 1971 rating decision, the RO granted service 
connection for duodenal ulcer and assigned a 10 percent 
rating.  In August 1994, the RO increased the disability 
rating to 20 percent effective March 17, 1993.  

The veteran was afforded a routine future examination in 
September 2001.  The examination noted a history of duodenal 
ulcer, but indicated that currently he was receiving no 
regular treatment and that the condition was well controlled.  
He denied any vomiting, hemoptysis or melena.  He abstained 
from spicy foods.  There was no tenderness or abdominal pain.  
A diagnosis of history of duodenal ulcer was made with 
symptoms appearing only after intake of spicy foods.  

Based on this examination, the RO, in February 2002, proposed 
to reduce the rating for the service-connected duodenal ulcer 
from 20 to 10 percent.  In May 2002, the RO implemented the 
reduction, effective August 1, 2002.

The prior 20 percent rating was in effect from March 17, 
1993, to August 1, 2002, so more than five years.  Hence, the 
provisions of 38 C.F.R. § 3.344 are for application.

The veteran's service-connected duodenal ulcer has been rated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, where 
mild ulcer disease with recurring symptoms once or twice 
yearly warrants a 10 percent rating and moderate ulcer 
disease with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or with 
continuous moderate manifestations warrants a 20 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Although the September 2001 examination revealed the 
veteran's duodenal ulcer was well controlled and did not 
require any treatment, that one examination is not sufficient 
to reduce the rating for the service-connected duodenal ulcer 
because there is no other evidence of record clearly 
warranting the conclusion that sustained improvement has been 
established.  See Peyton v. Derwinski, 1 Vet. App. at 286-87.  
Prior to the 2001 examination, the claims file does not 
contain any evidence pertaining to the service-connected 
duodenal ulcer since a July 1994 VA examination.

In sum, the evidence underlying the 2002 rating action is not 
sufficient to demonstrate sustained improvement under the 
ordinary conditions of life.  See Hayes v. Brown, 9 Vet. App. 
67 (1996).  It was not shown that the veteran had markedly 
improved physical condition as outlined in 38 C.F.R. § 3.344.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary of VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Accordingly, the Board finds that the disability rating 
reduction effectuated by the May 2002 decision was not in 
accordance with the requirements of § 3.344(a) and (b), and 
that giving the benefit of the doubt to the veteran, the 20 
percent evaluation for duodenal ulcer must be reinstated.




ORDER

Service connection for type II diabetes mellitus (with 
residual complications of hypertension and poor circulation), 
claimed as secondary to herbicide exposure in Vietnam, is 
denied.

Service connection for prostate cancer, also claimed as 
secondary to herbicide exposure in Vietnam, is denied.

But the claim for restoration of the prior 20 percent rating 
for duodenal ulcer disease is granted, subject to the 
applicable laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


